Citation Nr: 0009895	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-26 927 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of status post herniated nucleus pulposus, L5-S1 
with free fragmentation with bulging disc at L4-5 left, 
without nerve compression, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for status post 
herniated nucleus pulposus, L5-S1 left, with free 
fragmentation with bulging disc at L4-5 left, without nerve 
compression and assigned a noncompensable evaluation under 
Diagnostic Code 5293.  In a February 1999 rating decision, 
the RO granted a 10 percent evaluation for status post 
herniated nucleus pulposus, L5-S1 left, with free 
fragmentation with bulging disc at L4-5 left, without nerve 
compression.  In August 1999, the RO increased the veteran's 
evaluation for status post herniated nucleus pulposus, L5-S1 
left, with free fragmentation with bulging disc at L4-5 left, 
without nerve compression to 20 percent effective the date of 
his claim.  The veteran continued his appeal.

The veteran and his representative appeared before the 
undersigned Member of the Board via a videoconference hearing 
at the RO in March 2000.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his status post herniated nucleus 
pulposus, L5-S1 left, with free fragmentation with bulging 
disc at L4-5 left, without nerve compression to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDING OF FACT

The veteran's status post left herniated nucleus pulposus at 
L5-S1, with free fragmentation, with left bulging disc at L4-
5 has been manifested by demonstrable muscle spasm, 
characteristic pain, persistent symptoms compatible with 
sciatic neuropathy and little intermittent relief.


CONCLUSION OF LAW

The veteran's status post left herniated nucleus pulposus at 
L5-S1, with free fragmentation, with left bulging disc at L4-
5 is 60 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7. 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a higher 
evaluation for his status post left herniated nucleus 
pulposus at L5-S1, with free fragmentation, with left bulging 
disc at L4-5. 

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  
Where the veteran was awarded service connection for a 
disability and subsequently appealed the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  The Board 
accordingly finds that the duty to assist, as mandated by of 
38 U.S.C.A. § 5107(a)(West 1991), has been satisfied.

This claim involves the veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection.  The Board has continued the issue of status post 
left herniated nucleus pulposus, L5-S1, with free 
fragmentation, with left bulging disc at L4-5 as entitlement 
to increased evaluation.  The veteran is not prejudiced by 
the naming of this issue.  The Board has not dismissed the 
issues, and the law and regulations governing the evaluation 
of the disability are the same regardless of how the issue 
has been phrased.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  There is an important distinction between 
disagreement with the original evaluation award and a 
subsequent claim for an increased evaluation in terms of VA 
adjudicative actions.  However, the Court did not provide a 
substitute name for the issue.  The Board has considered 
whether staged evaluations should be assigned in the 
determination below.  The Board concludes that the disability 
has not significantly changed and a uniform evaluation is 
appropriate.

Service medical records reveal that the veteran underwent a 
left hemilaminectomy and diskectomy at the L5-S1 level during 
service in 1986.  The diagnosis was herniated nucleus 
pulposus at L5-S1 left with free fragmentation and bulging 
disc at L4-5 left without nerve root compression.  Service 
medical records indicate that the veteran was seen on several 
occasions during service with complaints of low back pain 
with diagnoses of low back strain, mechanical low back pain, 
and degenerative joint disease of the lumbar spine.  At his 
October 1996 retirement examination, the veteran reported his 
history back surgery and stated that he had continued to 
experience back pain.  An evaluation was normal, but the 
diagnoses included degenerative joint disease.  In a June 
1997 rating decision, the RO established service connection 
for status post herniated nucleus pulposus at L5-S1 left with 
free fragmentation and bulging disc at L4-5 left without 
nerve root compression and assigned a noncompensable 
evaluation for that disability under Diagnostic Code 5293. 

A March 1997 VA medical record shows that the veteran was 
seen complaining of back pain and spasms with occasional 
thigh numbness.  The impression was low back pain.  

During an August 1997 VA examination, the veteran reported 
intermittent numbness in the left thigh, tingling in the left 
toes, and buttock cramping.  He also reported morning pain 
and stiffness and difficulty with mobility that lessens 
during the day.  On evaluation, there was negative straight 
leg raising bilaterally and no tenderness to palpitation.  
Pinprick sensation was decreased in the L5-S1 distribution of 
the lower extremity.  Range of motion exercises were not 
reported.  The diagnosis was status post L5-S1 herniated 
nucleus pulposus with status post diskectomy at the same 
level with evidence of L5-S1 radiculopathy secondary to the 
herniated disc.

In a February 1999 rating decision, the RO increased the 
veteran's status post herniated nucleus pulposus at L5-S1 
left with free fragmentation and bulging disc at L4-5 left 
without nerve root compression to 10 percent.  Additional 
medical records were received subsequent to this rating.  

In March 1999 the veteran submitted military clinic medical 
records from July 1997 to July 1998.  These records indicate 
that the veteran had been seen on several occasions 
complaining of low back pain and muscle spasms radiating into 
his legs.  Degenerative disc disease of lumbar spine with 
radiculopathy to left lower extremity and low back pain with 
radiculopathy were diagnosed.

A February 1998 lumbar myelogram revealed a large central and 
paracentral disc herniation at L4-5, significant compression 
of the thecal sac at L3-4 secondary to a combination of 
ligamentum flavum hypertrophy and broad-based concentric 
bulge, and a smaller central disc bulge or herniation at L5-
S1.

Physical therapy records from February to April 1998 show 
that the veteran was seen with limitation of motion to 25 
percent of normal, complaints of periodic giving way of lower 
left extremity, pain in back radiating into left leg, and 
walking with a cane.  Following physical therapy, his 
limitation of motion was approximately 75 percent of normal 
with only occasional giving away of left lower extremity, and 
improved flexibility.

In May 1998, the veteran was again seen complaining of back 
pain with radiation down the left leg and decreased sensation 
in the lower left leg.  A May 1998 private medical record 
contains a review of his post myelogram CAT scan which shows 
lumbar stenosis at L3-4 and L4-5 caused by large central disc 
herniation.  The examiner scheduled surgery for a lumbar 
laminectomy at L3-4-5 and microdiskectomy on the left. 

A July 1998 physical therapy record indicates that the 
veteran was seen complaining of pain in his back radiating 
down his left leg with stiffness and spasms and giving way of 
the left leg.  On evaluation, there was limitation of forward 
flexion and extension.  There was decreased sensitivity to 
pinprick in the L4-5 dermatome on the left and on the S1 
dermatome on the right.  Straight leg raises was 85 degrees 
without back pain, but was positive at 45 degrees on the 
right with negative Lasegue test.  Standing and sitting and 
bed mobility were painful. 

An August 1998 private discharge summary reveals that the 
veteran underwent a lumbar laminectomy of L3-4 and L4-5 and a 
lumbar microdiskectomy on the left.  The final diagnoses were 
lumbar stenosis of L3-4 and L4-5 and the herniated nucleus 
pulposus at L4-5 on the left.  In private medical records 
from September 1998 to December 1998, the veteran complained 
of left leg parathesias, occasional spasms in the left thigh, 
and pain.  On examination in December 1998, deep tendon 
reflexes revealed ankle jerks of 1+ and 1-.  Straight leg 
raising was negative to 90 degrees and sensation was intact 
in the lower extremities.  A December 1998 MRI revealed a 
right paracentral region of increased enhancement at L4-5 
which had some mass effect on the anterior right aspect of 
the thecal sac; recurrent disc material was suspected.  There 
was also evidence of discal degenerative change at L3-4, L4-
5, and L5-S1.  X-rays of the lumbar spine revealed minimal 
retrolithesis of L4, disc space narrowing of L4-5 disc space, 
and osteophytes of L4-5.  In a December 1998 medical record, 
the examiner indicated that the veteran had intermittent 
severe pain in the left lumbosacral radicular distribution.  
Additional surgery as well as epidural blocks were discussed.

Private medical records from January to February 1999 reflect 
the veteran's history of back pain.  The veteran complained 
of chronic tingling and numbness in the left lower extremity 
with feelings of loss of balance and significant back pain.  
The veteran reported that he has been advised to have 
additional back surgery.

At a June 1999 VA examination the veteran complained of pain, 
weakness, stiffness, fatigability, and lack of endurance.  He 
reported that he had undergone back surgery in August 1998, 
but that he now had spurs and additional back surgery had 
been recommended.  It was noted that he had periods of flare-
up which were precipitated by overactivity and that he had 15 
percent additional functional impairment.  The examiner 
reported that the veteran wore a back brace and used a cane.  
On evaluation, forward flexion was 76 degrees, backward 
extension was 30 degrees, flexion to the right was 26 
degrees, and flexion to the left was 19 degrees.  The 
examiner stated that there was objective evidence of painful 
motion, spasm, weakness and tenderness.   The diagnosis was 
post diskectomy degenerative joint disease of the lumbosacral 
spine with loss of function due to pain, which is 
incapacitating.

In an August 1999 rating decision, the RO increased the 
veteran's status post herniated nucleus pulposus of L5-S1 on 
the left with free fragmentation with bulging disc at L4-5 
without nerve root compression to 20 percent disabling. 

At his March 2000 hearing, the veteran testified that he 
experienced pain with muscle spasms in this back regularly, 
at least 4 to 5 times a week, that he experienced consistent 
numbness and pain radiating down his legs, and that his left 
leg often gave way.  He stated that he had been advised to 
have additional back surgery to have pins and rods put in, 
but he has declined.    

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
See 38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 
202 (1995).

The RO evaluated the veteran under Diagnostic Code 5293, 
invertebral disc syndrome.  Under Diagnostic Code 5293, a 20 
percent evaluation is warranted for moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent 
evaluation requires severe intervertebral disc syndrome with 
recurring attacks and intermittent relief warrants a 40 
percent evaluation.  Pronounced invertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief warrant a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999). 

The veteran advanced that his lumbar spine symptoms cause 
chronic pain and muscle spasms in his low back as well as 
radiation of pain and numbness into his left leg and affect 
his ability to walk, stand, and sit for prolonged periods of 
time.  Upon review of the record, various private, military, 
and VA medical records show that the veteran has consistently 
complained of back pain with radiation and numbness down the 
left leg.  Examinations revealed objective evidence of muscle 
spasms, pain, weakness, decreased sensation in the left lower 
extremity, and decreased ankle jerk.  Although the veteran 
underwent back surgery in August 1998, subsequent X-rays and 
a MRI revealed a right paracentral region of increased 
enhancement at L4-5 suggestive of a recurrent disc, evidence 
of discal degenerative changes at L3-4, L4-5, and L5-S1, 
minimal retrolithesis of L4, disc space narrowing of L4-5 
disc space, and osteophytes of L4-5.  The Board notes that 
following the surgery, the veteran experienced only a short 
period of decreased symptoms; however, they again increased 
and became consistent and regular.  Based on this evidence 
and resolving all doubt in the veteran's favor, the Board 
finds that the veteran's status post herniated nucleus 
pulposus of L5-S1 on the left with free fragmentation with 
bulging disc at L4-5 without nerve root compression is 
manifested by characteristic pain and demonstrable muscle 
spasm, persistent symptoms compatible with sciatic neuropathy 
and little intermittent relief.  Such findings more closely 
approximate the criteria for a 60 percent evaluation under 38 
C.F.R. Part 4, Diagnostic Code 5293 (1999).   This is the 
highest available rating under this diagnostic code.  Under 
Diagnostic Codes 5010-5290, even after considering 38 C.F.R. 
§§ 4.40, 4.45 and 4.49, a rating in excess of 60 percent is 
not warranted.  Accordingly, the Board concludes that a 60 
percent evaluation is now warranted.  38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5293 (1999).  


ORDER

A 60 percent evaluation for status post herniated nucleus 
pulposus, L5-S1 left, with free fragmentation with bulging 
disc at L4-5 left is granted subject to the laws and 
regulations governing the award of monetary benefits.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

